Reversed and Remanded and Memorandum Opinion filed August 12, 2004








Reversed and Remanded and Memorandum Opinion filed
August 12, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01086-CV
____________
 
RELIANT ENERGY
H L & P AND ASPLUNDH TREE EXPERT COMPANY, Appellants
 
V.
 
C. L. BERTANI,
Appellee
 

 
On Appeal from the
334th District Court
Harris County, Texas
Trial Court Cause
No. 01‑25039 
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed June 27, 2003.
On July 26, 2004, the parties filed a joint motion to reverse
and remand for entry of judgment pursuant to a settlement agreement.  See Tex.
R. App. P. 42.1(2)(B).  The motion
is granted.         




Accordingly, we reverse the trial court=s judgment without regard to the
merits and remand the case to the trial court for rendition of judgment in
accordance with the parties= settlement agreement. 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 12, 2004.
Panel consists of Justices Yates,
Edelman, and Guzman.